DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.

Response to Amendment
As a result of the Amendment on RCE, claims 1, 5-10 and 12-23 are pending. Claims 1, 9, 12 and 21 are amended. Claim 11 has been canceled. Claims 2-4 were previously canceled. 

Allowable Subject Matter
Claims 1, 5-10 and 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose a method of setting black data of a display device comprising the combination of: 
setting first black data by adding a first margin voltage to the test voltage;

wherein, if a re- measured luminance is the reference luminance or less, the first black data is set by adding the first margin voltage to the changed test voltage, wherein, if the re-measured luminance exceeds the reference luminance, the changing of the test voltage, the applying of the data having the changed test voltage to the display unit and the re-measuring of the luminance of the changed test black image displayed in the display unit are repeated until the changed test voltage reaches a preset maximum test voltage, 
wherein if the changed test voltage reaches the preset maximum test voltage, the first black data is set by adding a-the first margin voltage to the changed test voltage,
wherein the reference luminance is 0.005 nit; and
 wherein the first margin voltage is 0.2 V.

As argued by Applicant, the prior art does not disclose the steps of setting black data by adding the first margin voltage to the changed test voltage, and then subsequently the conditionals of: (1) if a re- measured luminance is the reference luminance or less, the first black data is set by adding the first margin voltage to the changed test voltage, (2) wherein, if the re-measured luminance exceeds the reference luminance, the changing of the test voltage, the applying of the data having the changed test voltage to the display unit and the re-measuring of the luminance of the changed test black image displayed in the display unit are repeated until the changed test voltage reaches a preset maximum test voltage, and (3) wherein if the changed test voltage reaches the preset maximum test voltage, the first black data is set by adding a-the first margin voltage to the changed test voltage. Furthermore, the prior art does not disclose the combination of the reference luminance being 0.005 nit and the first margin voltage being 0.2 V.  


Claims 9 and 21 are independent claims that recite similar limitations as that of claim 1 and are allowed for the reasons above. The remaining claims are dependent off of claim 1, 9 or 21 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626